           Case 1:19-cv-02657-VSB Document 7 Filed 05/28/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 ERNST BARTLOME, Individually and On               Case No. 1:19-cv-02657
 Behalf of All Others Similarly Situated,


                     PLAINTIFF,

          -AGAINST-

 OSIRIS THERAPEUTICS, INC., PETER
 FRIEDLI, THOMAS J. KNAPP, WILLI
 MIESCH, AND CHARLES A. REINHART,
 III,

                      DEFENDANTS.




            STIPULATION AND [PROPOSED] ORDER REGARDING
        AMENDED CLASS ACTION COMPLAINT AND BRIEFING SCHEDULE


       WHEREAS, on March 25, 2019, Ernst Bartlome (“Bartlome”) filed a complaint in this

action captioned Bartlome v. Osiris Therapeutics, Inc. et al, Docket No. 1:19-cv-02657

(S.D.N.Y.);

       WHEREAS, on April 9, 2019, Plaintiff filed an amended complaint to include class

allegations to the action;

       WHEREAS, on April 9, 2019, Bartlome issued a notice to members of the purported

plaintiff class pursuant to the Private Securities Litigation Reform Act of 1995 (the “PSLRA”), 15

U.S.C. § 78u-4(a)(3)(A);
             Case 1:19-cv-02657-VSB Document 7 Filed 05/28/19 Page 2 of 4



       WHEREAS, the PSLRA deadline to file a motion for appointment as Lead Plaintiff and

approval of selection of Lead Counsel is June 10, 2018;

        WHEREAS, Plaintiff intends to file an amended class action complaint if appointed Lead

Plaintiff; and

        WHEREAS, Defendants reserve all rights, defenses, or objections, including to contest

jurisdiction and venue;

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by the parties

hereto, and subject to the approval of the Court, as follows:

        1.       Defendants shall not be required to answer or otherwise respond to any of the

                 complaints filed in this action except as provided for herein.

        2.       The court-appointed Lead Plaintiff shall file and serve an amended complaint (the

                 “Operative Complaint”) no later than thirty (30) days after the Court’s appointment

                 of Lead Plaintiff and Counsel.

        3.       Defendants shall file and serve answers, motions to dismiss, and/or other responses

               to the Operative Complaint no later than sixty (60) days after Lead Plaintiff files and

               serves the Operative Complaint.

       4.      If Defendants respond to the Operative Complaint by motions to dismiss, Lead

               Plaintiff shall file an opposition brief no later than sixty (60) days after the filing of

               Defendants’ motions to dismiss, and Defendants shall file reply briefs no later than

               thirty (30) days of the filing date of Lead Plaintiff’s opposition.

        //

        //

        //
       Case 1:19-cv-02657-VSB Document 7 Filed 05/28/19 Page 3 of 4




DATED: May 23, 2019            MONTEVERDE & ASSOCIATES PC

                               /s/ Juan E. Monteverde
                               Juan E. Monteverde
                               The Empire State Building
                               350 Fifth Avenue, Suite 4405
                               New York, NY 10118
                               Tel: (212) 971-1341
                               Fax: (212) 202-7880
                               Email: jmonteverde@monteverdelaw.com

                               Counsel for Plaintiff


DATED: May 23, 2019            PAUL, WEISS, RIFKIND, WHARTON &
                               GARRISON LLP

                               /s/ Geoffrey R. Chepiga
                               Daniel J. Toal
                               Geoffrey R. Chepiga
                               Robert O’Loughlin
                               1285 Avenue of the Americas
                               New York, NY 10019
                               Tel: (212) 373-3300
                               Fax: (212) 492-0300
                               dtoal@paulweiss.com
                               gchepiga@paulweiss.com
                               roloughlin@paulweiss.com

                               Counsel for Defendant Osiris Therapeutics, Inc.
DATED: May 23, 2019
                               HOGAN LOVELLS US LLP

                               /s/ Scott R. Haiber
                               Scott R. Haiber
                               100 International Drive
                               Suite 2000
                               Baltimore, MD 21202
                               Tel: (410) 659-2700
                               Fax: (410) 659-2701
                               scott.haiber@hoganlovells.com

                               Counsel for Defendants Peter Friedli, Thomas J.
                               Knapp, Willi Miesch, and Charles A. Reinhart, III
       Case 1:19-cv-02657-VSB Document 7 Filed 05/28/19 Page 4 of 4




IT IS SO ORDERED.

DATED: __________________
        May 28, 2019             __________________________________________
                                  THE HONORABLE VERNON S. BRODERICK
                                      UNITED STATES DISTRICT JUDGE
